Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 18, 2020.

Restrictions/Elections.
Applicant’s election of Group I (Claims 1-13) in the reply filed on December 18, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).
Applicant further election of the following species:
1- Pioglitazone as the PPARγ modulator, and
2- Polycystic kidney disease as the cystic disease
Is also acknowledged.

Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claim 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.

The following species is under examination:
1- Pioglitazone as the PPARγ modulator, and
2- Polycystic kidney disease as the cystic disease.

Priority
This application is a divisional application of U.S. Application No. 14/896,020, filed on December 4, 2015, which claims priority to International Publication No. WO 2014/197820, filed on June 6, 2014, which claims priority to U.S. Provisional Patent Application No. 61/832,255 filed on June 7, 2013 and RU Patent Application No. 2013126422 filed on June 7, 2013,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazer-Yost (WO 2010/028370, March 2010).

For claims 1 and 4-5, Blazer-Yost teaches a method of treating polycystic kidney disease comprising the oral administration of therapeutically effective amounts of the PPARγ modulator pioglitazone, wherein the therapeutically effective amount is less than the clinically effective amount of pioglitazone than that capable of treating type 2 diabetes (see claims 1, 5, 20-22, 26 and 41, 42, see also page 12, lines 1-23 and page 15, lines 8-12).

For claims 2 and 3, Blazer-Yost teaches the administration of 0.5 mg/day to about 1.5 mg/day of pioglitazone (see page 15, line 17).  For an 80 kg human this is the equivalent to: 6.25 µg/kg to 18.75 µg/kg total body weight per day, which is 75% or less and 50% or less of the clinically effective amount of pioglitazone administered to treat diabetes, which is between 15 mg/day and 45 mg/day (as evidenced by ACTOS ® Tablet, Takeda (2008) see page 6 of 23) which results in 187.5 µg/kg and 562.5 µg/kg total body weight per day for an 80 kg human.

For claims 6-12, Blazer-Yost teaches a method of treating polycystic kidney disease comprising the oral administration of therapeutically effective amounts of the PPARγ modulator pioglitazone (see claims 1, 5, 20-22, 26 and 41, 42, see also page 12, lines 1-23 and page 15, lines 8-12).
12.50 µg/kg to 37.50 µg/kg total body weight per day, which anticipates the ranges of claims 6 through 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blazer-Yost (WO 2010/028370, March 2010).

Blazer-Yost teaches all the limitations of claim 13 (see 102(a)(1) above), except for the b.i.d. administration.  However, Blazer-Yost further teaches that “it is understood that the compounds of the invention can comprise the administration of multiple doses a day” (see page 15, lines 31-32).  Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claim 13 with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 2, 2021.